United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 15, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41031
                         Summary Calendar



RONALD W. BUNTON,

                                    Plaintiff-Appellant,

versus

MONROE KREUZER, JR., Sheriff; BONNIE LNU, Jailor; FNU MARTINEZ,
Jailor; BARBARA LNU, Jailor; TAMMY LNU, Nurse,

                                    Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:02-CV-598
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Ronald W. Bunton, Texas inmate # 620942, appeals the

district court’s summary judgment for Defendant Kreuzer based on

qualified immunity in his pro se civil rights action, filed

pursuant to 42 U.S.C. § 1983.   Bunton alleged that Kreuzer’s

budget constraints resulted in a policy of hiring inadequate

medical staff at the Chambers County Jail where Bunton was

incarcerated as a pretrial detainee.   Kreuzer’s summary judgment


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41031
                                  -2-

evidence showed that officials at the jail gave Bunton medication

that was prescribed for him and otherwise tended to his medical

needs.   Bunton has failed to show that Kreuzer was “deliberately

indifferent” in failing to hire adequate medical personnel or

that the purported inadequate hiring caused Bunton’s injury.       See

Conner v. Travis County, 209 F.3d 794, 796 (5th Cir. 2000).

After reviewing the record, we conclude that the district court

did not err in granting summary judgment for Kreuzer on this

claim.   See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986);

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en

banc).   Judgment for Kreuzer on this claim is AFFIRMED.

     Kreuzer, however, produced no summary judgment evidence to

refute Bunton’s claim that his placement in solitary confinement,

as a pretrial detainee, violated his constitutional rights.

Absent evidence to refute this claim, Kreuzer failed to meet his

burden of showing the absence of a genuine issue of material fact

regarding this claim.     See Little, 37 F.3d at 1075.

Consequently, the district court erred when it granted summary

judgment on this claim.    Judgment for Kreuzer on this claim is

VACATED and the case is REMANDED for further proceedings

consistent with this opinion.    We express no view on the ultimate

merits of the claim.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.